Exhibit 10.7
 
Articles of Association for the Members of Club
 
Article 1 Name
 
China Golf Club (hereinafter the “Club”) Article 2 Principle
 
The principle of the Club is to establish an elegant recreation center through
the construction of barren hills and barren sands. The establishment of this
Club will provide convenience for its members’ business activities, recreation
activities and Golf sports. Furthermore, the activities in this Club will
promote the development of Chinese Golf sports.
 
Article 3 Operation & Management
 
1.     This Club is owned and managed by Goodintend Holdings Ltd. (the
“Company”), which is an auxiliary entity of the Company opening to specific
members. The Club includes following facilities: international championship golf
course with 18 holes or more, golf driving range and related facilities,
clubhouse, other club related equipments and members’ dwelling places.
 
2.     This Club is specialized for our members, which adopts the enclosed type
of management. All club facilities are only available to the members, members’
relatives, companions invited by the member, limited places for guests booked by
member in advance and guests invited by the Company.
 
3.     The Board of Directors of Goodintend Holdings Ltd.(the “Board”) is the
highest authority of the Club, has full powers and rights to operate and manage
the Club and is responsible to decide all important matters of the Club,
including without limitation, the constitution, amendment, cancellation or
addition of the Articles of Association, the regulation, policy and other rules
of the Club; the confirmation and adjustment on the standard and payment method
of the admission fee, annual fee, fee for the change of the registered member,
fee for the transfer of the membership and other fee or charge of the Club; the
type of membership, the modification and adjustment of the interests and
obligations of the members.
 
4.     The Club adopts the management system under which the general manager,
under the board of directors’ leadership, is responsible for the Club’s daily
management. The deputy general manager is reporting to the general manger and
assists the work of general manager.
 
5.     The management of the Club is governed by the laws and regulations of
China.
 
 
 

--------------------------------------------------------------------------------

 
 
6.     Provided that the location or facilities of the club are seriously
damaged in all or in part due to the amendment of laws and regulations, natural
disaster, war or other acts of God, the Club will be dissolved after the
resolution made by the Board of operating company and the members will abandon
all rights and interests in connection with the membership under the Articles of
Association and regulations of the Club.
 
7.     Provided that the Club is not able to continue its operation or stop its
business due to any reason except which are stated under paragraph 6 of Article
4, the members of the Club will be entitled to equally share the net tangible
and intangible assets under the name of the Club.
 
Article 4 Membership
 
1.     Qualification: All the Chinese residents or foreigners over the age of
18, holding lawful position and maintaining good ethic, as well as legal
registered enterprise or association, are qualified to apply to the Club for
admission. The applications will be reviewed and approved by the admission
committee of the Club. After the execution of relevant agreement and the payment
of admission fee (specified in Article 7), the applicant shall obtain the
membership of the Club.
 
2.     Category of Members
 
2.1 Individual Membership: Individual registered membership shall be awarded to
the applicant. The individual member shall be entitled to the rights under this
Articles of Association, and shall comply with relevant obligations. The spouse
or children of individual member, who are deemed as the guest of the Club, may
use all the facilities.
 
2.2 Company Membership: Company membership shall be awarded to the company
qualified as a legal person. The rights of company membership shall be vested
with one registered employee of such company. The employee holding the company
membership shall be deemed as the member of the Club. The company member shall
be entitled to the rights under this Articles of Association, and shall comply
with relevant obligations.
 
2.3 Company Unregistered Membership: The company unregistered membership shall
be used under this Articles of Association. The company unregistered member
shall be entitled to the rights under this Articles of Association, and shall
comply with relevant obligations.
 
2.4 Family Membership: The applicants of family member only include the spouse
or children (below 21 years old) of registered member. In case the registered
life member paid annual fees according to the individual member standard during
the initial period,
the relative of such member shall be deemed as family member. The family member
shall be entitled to the equal rights of members. In case the annual fee is not
paid by family member, the rights of such family member will be automatically
terminated. In case the member’s children have been 21 years old for more than
one month, the member rights of such children will be automatically terminated.
 
 
 

--------------------------------------------------------------------------------

 
 
Article 5 Application for Membership
 
1.     The management team of the Club will establish one admission committee
for the review of each application. The application may be accepted or refused
by such committee without the statement of any reason.
 
2.     Each applicant shall pay relevant admission fees or transfer fees
pursuant to the payment regulations based on the category of membership.
 
3.     In case any application is accepted, and as the consideration for the
membership; the successful applicant shall pay the annual fee (which is
specified under the regulations of the Club) in advance. Such applicant shall
also authorize the Club to deduct the overdue payment in the down payment or
designated credit card when the payment of such applicant has been delayed for
more than 30 days,.
 
Article 6 Admission Procedure
 
1.     Each applicant shall submit his/her application form, as well as other
documents, which are deemed necessary by the Club. All the information and
documents of each applicant will be reviewed and assessed by the Club. The Club
will promptly inform the applicant whether his/her application has been
accepted.
 
2.     The applicant shall execute member enrollment agreement and pay admission
fees. The member certification and member card will be issued by the Club.
 
Article 7 Member Certification and Member Card
 
1.    When the member fee is paid off, and the application is approved by the
Club under relevant process, the member card will be issued to the member by the
Club. The member card shall not be lent to others. After the formal operation of
the Club is started, the membership certification will be issued by the Club.
 
2.    In case such membership certification or member card is lost, stole or
damaged, the member must send written application to the Club for the new
certification or card. After the member provides sufficient evidence showing
such loss, steal or damage, and relevant fees has been paid, the new
certification or card will be issued by the Club.
3. In the transfer of membership, after such transfer is approved by the Club
and the transfer fees is paid, the member shall return his/her membership
certification and member card to the Club.
 
 
 

--------------------------------------------------------------------------------

 
 
Article 8 Member Rights and Obligations
 
1.    All the members are entitled to the rights under their membership and
relevant regulations or rules. In accordance with this Articles of Association,
and rules and payment standard of the Club, all the members shall obtain the
priority rights on the use of all the facilities of the Club.
 
2.    The golf field, other facilities and relevant preferential policies of the
Club shall be available to all the individual members, registered members of the
company membership, family members and their companions. The members, family
members and their companions shall, from time to time, comply with all the
relevant policy or regulations of the Club. Such member and companions shall not
affect the activities of other members.
 
3.    The cancellation of member’s reservation of the game shall be implemented
as follows:
 
In case the reserved game will be set out before 10:00 a.m., the member shall
cancel such game through one-day prior notice. In case the reserved game will be
set out after 10:00 a.m., the member shall cancel such game through two-hour
prior notice. The Club would not charge any fees for the cancellation.
Otherwise, in case the member is not presented at the reserved game, such member
shall pay certain field fees or caddie fees to the Club.
 
Membership admission fee: the member shall pay membership fees on the price
stipulated by the Club.
 
4.    All the members shall file their addresses with the Company, in order to
deliver any notices, financial records or other letters. Each member shall
inform the Company of any modification of his/her registered address through
written notice. In case the Club fails to deliver relevant documents to
registered address due to any failure of modification notice, the date specified
on such document shall be deemed as the delivery date.
 
5.    All the admission fees, annual fees and other relevant fees on consumption
shall be paid off within the period provided by the Club.
 
6.    When the members participate in any activities of the Club, such members
shall, from time to time, comply with all the policies, regulations or rules of
the Club; and such members shall also ensure that their spouse, children or
companions will comply with above-mentioned policies, regulations or rules.
 
 
 

--------------------------------------------------------------------------------

 
 
7.    all the members shall be responsible for the consumption and other actions
of their spouse, children and companions.
 
8.    All the members shall be obligated to comply with this Articles of
Association and relevant regulations.
 
Article 9 Guest of the Member
 
1.    Guest of the member means the person who uses all the facilities of the
Club with our member’s company. Guest of the member shall be entitled to its own
payment standard. During the visit-period of guest of the member, the member
shall be responsible for the action and liabilities of his/her guest.
 
2.    The number of companions for each member shall be no more than three.
During weekends or holidays, the Club shall be authorized to limit or refuse the
visit of any member’s companions.
 
3.    The Club shall require the member’s companions to provide handicap
certification. In case the handicap certification has not been provided, the
Club shall be authorized to refuse the entrance of such companions, or to
terminate the playing right of such companions.
 
4.    In case any member breaches this Articles of Association, abuses member’s
rights; or any guest is deemed as unwelcome person by the Club, the Club shall
be authorized to refuse the acceptance of such member or guest. In case the
reputation of the Club, or the life safety of its employees is damaged by any
companions, the Club shall be authorized to terminate the invitation right of
relevant member.
 
Article 10 Absent Member
 
1.    In case any individual member or nominated member of company member has
left Beijing for more than 12 months, such member may apply for “absent member”
by the submission of the proof for specific causes. The member shall apply for
“absent member” through 30-days prior written application, as well as one
specified application form. During the absent period, the absent member shall
not pay the annual fees, and shall not be entitled to any member’s rights.
 
2.    Upon the expiration of absent period, the absent member shall apply for
the extension through another 30-days prior application. In case the Company has
not obtained such application within 30 days before the expiration date, the
absent period shall be terminated, and the Company shall be authorized to charge
annual fees.
 
 
 

--------------------------------------------------------------------------------

 
 
3.    In case the absent member intends to play golf or use other facilities of
the Club during the absent period, such absent member shall be deemed as guest,
and relevant fees shall be paid based on the level of guest.
 
Article 11 Resignation of Member
 
After three years from the purchase date of certain membership, and due to
special reason, the member may apply for resignation through written
application. Such application shall be approved by the Board of the Company. The
membership department of the Company will sell such membership on the public
market. After the sales of such membership, 80% of transfer fees will be
transferred to the member who applies for resignation.
 
Article 12 Transfer and Succession of Membership
 
1.    After two years following the operation date of the Club, the member may
transfer its membership to others under the time-limitation and process of the
Club.
 
2.    The transfer fees shall be 10% of the sales price of such membership upon
the transfer date. After the completion of such transfer, all the relevant
member’s rights and obligations of the transferor shall be transferred to the
transferee.
 
3.    Upon the death of any individual member, the membership of such member may
be transferred to his/her legal successor or closest relative without any
transfer fees. Upon the death of any nominated member of any company member, and
according to this Articles of Association, the membership of such member may be
transferred to other employees of the company member without any transfer fees.
 
4.    Upon the succession of membership, in case there is no testament, the
legal successor (In case the number of successors is more than one,, relevant
certification shall be issued by the family meeting.),shall submit the
succession application within five months. After the successor pays all the fees
owed by the dead member at first, as well as the approval of the Club, the
successor will inherit the rights or obligation of dead member. In case no
application is submitted within five months, it shall be deemed as the automatic
waiver of succession rights.
 
Article 13 Suspension and Termination of Membership
 
1.    In case the payment of certain member’s annual fees has been delayed for
more than 120 days since the delivery date of written notice, the membership of
such member shall be automatically terminated without any dissent.
 
2.    In case the life, assets safety or reputation of the Club, its employees
or other members are affected by the illegal or inappropriate act of certain
member, the Club shall be entitled to terminate the membership of such member
through written notice.
 
 
 

--------------------------------------------------------------------------------

 
 
3. Upon the following circumstances, the membership shall also be terminated:
 
Any member applies for the resignation of membership through 90-days’ prior
written notice, and such application has been approved by the Club.
 
Any member has transferred his/her membership in accordance with this Articles
of Association.
 
Any member has been removed in accordance with this Articles of Association.
 
Except for the resignation or transfer of membership, in case any membership is
terminated, the paid member admission fees shall not be returned.
 
Article 14 Supplemental Articles
 
1.     The Club shall be authorized to modify or amend this Articles of
Association, without prejudice to, modification or omission of the material
rights of all the members.
 
2.     The final interpretation of the Articles of Association shall be vested
with the Club.
 
3.     During the application process, the applicant shall fill in the
application form, file the copy of his/her ID card and personal photo, go
through the qualification inspection, and pay the member fees.
 
Signature:
Date: